IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: CONSOLIDATED RETURN OF  : No. 11 WAL 2015
THE TAX CLAIM BUREAU OF THE    :
COUNTY OF BEAVER FROM THE      :
AUGUST 16, 2011 UPSET SALE FOR : Petition for Allowance of Appeal from the
DELINQUENT TAXES               : Order of the Commonwealth Court
                               :
                               :
EILEEN BATTISTI                :
                               :
           v.                  :
                               :
BEAVER COUNTY TAX CLAIM BUREAU :
AND S.P. LEWIS                 :
                               :
                               :
PETITION OF: S.P. LEWIS        :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.